      CASE 0:17-cv-03058-SRN-HB Document 170 Filed 06/26/20 Page 1 of 5



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Brock Fredin,                                     Case No. 17-cv-3058 (SRN/HB)

                      Plaintiff,

 v.                                                            ORDER

 Lindsey Middlecamp,

                      Defendant.


 Brock Fredin,                                     Case No. 18-cv-0466 (SRN/HB)

                      Plaintiff,

 v.

 Grace Elizabeth Miller and Catherine
 Marie Schaefer,

                      Defendants.


HILDY BOWBEER, United States Magistrate Judge

       This matter is before the Court on the letters filed by Defendants Lindsey

Middlecamp, Grace Elizabeth Miller, and Catherine Marie Schaefer [Doc. No. 168 in

Fredin v. Middlecamp, Case No. 17-cv-3058 (“Middlecamp”); Doc. No. 160 in Fredin v.

Miller, Case No. 18-cv-466 (“Miller”)] and letters filed by Plaintiff Brock Fredin [Doc.

No. 169 in Middlecamp; Doc. No. 161 in Miller]. The letters concern a Sealed

Declaration and exhibits [Doc. No. 147 in Middlecamp; Doc. No. 139 in Miller] that

Plaintiff initially filed ex parte in support of his response to an Order to Show Cause and
      CASE 0:17-cv-03058-SRN-HB Document 170 Filed 06/26/20 Page 2 of 5



that the Court later ordered to be filed under seal in accordance with District of

Minnesota Local Rule 5.6.

       In an Order dated May 18, 2020 [Doc. No. 151 in Middlecamp; Doc. No. 143 in

Miller], this Court found that nothing in the ex parte Sealed Declaration and exhibits

justified withholding those documents from review by at least Defendants’ counsel. The

Court therefore directed Plaintiff to re-file the Sealed Declaration and exhibits without

the ex parte designation, using normal ECF procedures. The Court explained that

Plaintiff could file the documents under seal in accordance with Local Rule 5.6, as long

as he filed them in such a way that they would be at least accessible to counsel of record.

Plaintiff appealed, and this Court’s Order was affirmed by the District Court on June 16,

2020 [Doc. No. 161 in Middlecamp; Doc. No. 153 in Miller]. The District Court further

explained to Plaintiff that Local Rule 5.6

       “does not affect a party’s obligation to redact personal identifiers under
       Federal Rule of Civil Procedure 5.2 . . . or any statutory, contractual, or
       other obligation to keep information confidential.” D. Minn. L.R. 5.6(a)(3).
       Fredin may redact any information that is subject to redaction as set forth
       in Federal Rule of Civil Procedure 5.2, and in the manner proscribed for
       redaction by the rule.

(Order at 8 (emphasis added).) Federal Rule of Civil Procedure 5.2 describes that

information as “an individual’s social-security number, taxpayer-identification number,

or birth date, the name of an individual known to be a minor, or a financial account

number.” Fed. R. Civ. P. 5.2(a).

       On June 24, 2020, Plaintiff filed heavily redacted versions of the Sealed

Declaration [Doc. Nos. 166, 167 in Middlecamp; Doc. Nos. 158, 159 in Miller]. The



                                              2
      CASE 0:17-cv-03058-SRN-HB Document 170 Filed 06/26/20 Page 3 of 5



sealed versions of the declaration [Doc. No. 166 in Middlecamp; Doc. No. 158 in Miller]

and the unsealed versions [Doc. No. 167 in Middlecamp; Doc. No. 159 in Miller] contain

essentially the same redactions, and a comparison of the four newly filed declarations

with the original ex parte Sealed Declaration and attached exhibits reveals that Plaintiff

redacted far more than the limited personal identifying information that is described in

Federal Rule of Civil Procedure 5.2. Thus, to the extent he redacted more than Rule 5.2

contemplates, he did not file under temporary seal a version of the Sealed Declaration

that is accessible to counsel.

       Consequently, Defendants’ counsel wrote to the Court on June 24, 2020, asking

the Court to require Plaintiff to comply with the Court’s Orders and Local Rule 5.6 and

file under temporary seal a version of the Sealed Declaration that contains only redactions

of personal identifiers. Plaintiff filed a letter in response to Defendants’ letter the same

day, asserting he has otherwise provided a copy of the Sealed Declaration and exhibits to

Defendants’ counsel.

       Regardless of whether Plaintiff separately provided a copy of the Sealed

Declaration and exhibits to Defendants’ counsel, he must comply with the Court’s Orders

and Local Rule 5.6 in filing the documents under temporary seal. That is, he must file

under temporary seal in each of the above-captioned cases the entire Sealed Declaration

and attached exhibits, redacting only his social security number, taxpayer identification

number, birth date, and bank or other financial account numbers. 1 In addition, exercising


1
  As the Court is aware of no reason at this time to include any portion of Plaintiff’s
social security number, taxpayer identification number, or financial account numbers, the

                                              3
      CASE 0:17-cv-03058-SRN-HB Document 170 Filed 06/26/20 Page 4 of 5



its discretion under Rule 5.2(e), the Court will permit him to redact his driver’s license

number and his passport number, to the extent they appear in the Sealed Declaration or

any of the attached exhibits. In all other respects, those documents must be unredacted.

As already provided in the Court’s prior Order, however, they may be marked as

Attorneys’ Eyes Only under the terms of the Protective Order, such that the unredacted

documents filed under seal may not be shared by counsel with the Defendants

themselves. 2

       The Court has considered making the redactions to the ex parte Sealed Declaration

and exhibits, and re-filing the documents under temporary seal on Plaintiff’s behalf, but

given the sensitive nature of the personal identifying information contained therein, the

Court believes the better option is to give Plaintiff one final opportunity to redact the

personal identifying information himself and file the Sealed Declaration and exhibits

under temporary seal in compliance with Local Rule 5.6. Plaintiff must file the Sealed

Declaration and exhibits, redacted only as permitted herein, under temporary seal on or

before July 6, 2020. He does not need to re-file the redacted public versions [Doc. No.

167 in Middlecamp; Doc. No. 159 in Miller], as the Court finds that those adequately

meet the requirement of Local Rule 5.6(d)(1)(A). If Plaintiff does not comply with this



Court will allow Plaintiff to redact those numbers in their entirety. However, pursuant to
Rule 5.2(a)(2), to the extent any of the documents at issue include Plaintiff’s birthdate,
the Court will require that Plaintiff only redact the month and day of his birth but not his
birth year.
2
  If Defendants disagree with the appropriateness of an Attorneys’ Eyes Only
designation for any of the material contained in the Sealed Declarations or attached
exhibits, they may challenge the designation as provided in the Protective Order.

                                              4
     CASE 0:17-cv-03058-SRN-HB Document 170 Filed 06/26/20 Page 5 of 5



Order, the Court will redact the personal identifying information from the original ex

parte Sealed Declaration and attached exhibits, and will file the appropriately redacted

documents under temporary seal on Plaintiff’s behalf, so that they are accessible to

Defendants’ counsel.



       IT IS SO ORDERED.



Dated: June 26, 2020
                                           s/ Hildy Bowbeer
                                          HILDY BOWBEER
                                          United States Magistrate Judge




                                             5
